DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments, the previous 35 USC 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 5872443 A).
In regards to claim(s) 1, Williamson discloses a system for controlling an electrochemical process (Fig. 6; abstract) comprising a power source (5; Fig. 6), a power amplifier (col. 18, lines 52-55; at least an example of an operational amplifier circuit) coupled to the power source and configured to provide an emf signal (col. 18, lines 42-51), an electrochemical solution (col. 14, lines 55-65), a plurality of electrodes (col. 15, lines 9-22) within the solution and for applying emf so that ions flow and a Nernst diffusion layer forms along a boundary (Figs. 25A-E; col. 24, line 51 to col. 25, line 11).  Williamson discloses a control element (at least control circuit 3; Fig. 6; col. 18, lines 42-57) configured to control the power amplifier (as stated above) such that the emf signal comprises a damped sinusoidal waver superimposed on a DC potential (col. 17, lines 36-60), with a predetermined frequency (C), amplitude (A) and duty cycle (claim 17 – with a duty cycle, the waveform is necessarily repetitively applied).  Williamson discloses that the above parameters are chosen to match the natural physical structure of the system, which is that of the electrical double layer (EDL) that forms at the solid-solution interfaces (col. 27, lines 16-44), the key structure of the EDL being the thickness (col. 22, lines 50-62).

In regards to claim(s) 7, Williamson disclose electrolytic processes (col. 15, lines 56-62).
In regards to claim(s) 8, Williamson disclose galvanic processes (col. 15, lines 56-62).
In regards to claim(s) 9, Williamson disclose biological processes (col. 17, lines 19-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Van Den Bossche (US 20140197035 A1).
In regards to claim(s) 10, Williamson does not explicitly disclose a second power amplifier configured to provide a second emf signal on a plurality of second electrodes in a direction that is perpendicular to the first direction, wherein a voltage potential applied to causes second ions to flow in a second Nernst diffusion layer along a boundary, and a second control element configured to control the second power amplifier at a predetermined frequency, amplitude and duty cycle.
Van Den Bossche pertains to electrochemical processing (abstract) and is therefore in the same field of endeavor as Williamson.  Van Den Bossche discloses a set of electrodes that is perpendicular to another set of electrodes (para 21), wherein each set of electrodes has its own separate current source (para 39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williamson with Van Den Bossche’s perpendicular sets of electrodes and separate current source because Van Den Bossche teaches such allows for the control means to apply predetermined current profiles in time so as to realize a predetermined desired current density distribution across the object (Van Den Bossche, para 39) and because manner of complex surfaces can be reached (Van Den Bossche, para 21-24).  While Van Den Bossche’s current source and control means are not described as a power amplifier and the control means has a predetermined frequency, amplitude and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-10 have been considered.  However, due to claim amendments, new rejection grounds have been applied; see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794